DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Dorisio on 3/10/2022.

The application has been amended as follows: 
		In the claims:

			Claim 1, line 1: “two pipe segments” was changed to –a first pipe segment and a second pipe segment--.

			Claim 1, lines 2-3: “each pipe segment being held by a gripping means” was changed to –each of the first and second pipe segment held by a respective first and second gripping means--.

			Claim 1, line 10: “the gripping means” was change to –each of the first and second gripping means—

			Claim 2, line 1: “each gripping” was changed to --each of the first and second gripping--.

			Claim 3, line 2: “a gripping means” was changed to –the first gripping means—

			Claim 3, line 4: “a second gripping” was changed to –the second gripping--.


			Claim 5, line 1: “any one of the” was deleted.

			Claim 5, line 4: “one gripping means” was changed to –one of the first and second--.





Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


	The limitation “gripping means for holding” in claim 8 recites the generic placeholder “means” followed by a functional modifier “for holding” without reciting sufficient structure to perform the recited function.  This limitation will be interpreted as: structures 14 and 15, shown in applicant’s figures 1-8; and equivalents thereof.
	The limitation “heating means” in claim 1 recites only the generic placeholder “means” coupled with the functional modifier “heating” without reciting sufficient structure to perform the function claimed.  This will be interpreted as: structure 12, shown in applicant’s figure 1; and equivalents thereof.
	The limitation “handling means” in claim 2 recites only the generic placeholder “means” coupled with the functional modifier “handling” without reciting sufficient structure to perform the function claimed.  This will be interpreted as: robots 20 and 25, shown in applicant’s figure 1; and equivalents thereof.

Allowable Subject Matter
Claims 1-9 and 12-14 allowed.
The following is an examiner’s statement of reasons for allowance: SUN (CN 20-458-5880U) is considered the closest prior art of record, disclosing butt welding pipe segments with an apparatus having gripping means, end machining means, and heating means.  The prior art of record does not teach or fairly suggest a method as interpreted wherein the gripping means move the pipe relative to the tool in order to cut the pipe into the pipe segments that are subsequently bonded, or an apparatus .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605. The examiner can normally be reached 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745